Citation Nr: 0100079	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-18 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for a retained left circumzygomatic 
suspension wire as a result of VA surgical treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for nerve damage of the left jaw and 
lip as a result of VA surgical treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for muscle damage of the mouth as a 
result of VA surgical treatment.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for numbness of the right side of 
the face as a result of VA surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The veteran also initiated an appeal of the 10 percent 
evaluation assigned for a tracheostomy scar in a January 1997 
rating decision.  However, in a statement received by the RO 
in May 1999, the veteran withdrew both his appeal on this 
issue and his request for a VA Travel Board hearing.  See 38 
C.F.R. §§ 20.204, 20.704(a) (2000).


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, and recent statutory changes 
ensure that this duty to assist applies in all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

In this case, the veteran has not yet been examined in 
conjunction with his claims for compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000).  While the veteran 
apparently failed to report for several VA examinations in 
June 1998, he stated in his Notice of Disagreement, received 
by the RO in May 1999, that he was now willing to appear for 
an examination.  Such an examination should be conducted 
prior to Board adjudication of his claims, given the new laws 
regarding the scope of the VA's duty to assist the veteran 
with the development of facts pertinent to his claims.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed 
residuals of dental surgery.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide opinions as to 
whether it is at least as likely as not 
that any or all of the following claimed 
disabilities resulted from VA surgery: 
(1) a retained left circumzygomatic 
suspension wire, (2) nerve damage of the 
left jaw and lip, (3) muscle damage of 
the mouth, and (4) numbness of the right 
side of the face.  The examiner should 
further provide an opinion as to whether 
any of these disabilities, if found to 
have resulted from surgery, were 
necessary consequences of such surgery.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for a retained left circumzygomatic 
suspension wire, nerve damage of the left 
jaw and lip, muscle damage of the mouth, 
and numbness of the right side of the 
face.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


